Tolson, C. J. On March 2, 1959, Emmett E. Parks filed his verified complaint in this Court seeking an award for damages to his automobile alleged to have been caused by a member of the Illinois National Guard. The record consists of the complaint, bill of particulars, Departmental Report, transcript of evidence, exhibits, and Commissioner’s report. There appears to be no serious dispute concerning the liability of respondent, and the report of the Commissioner in the following words and figures is hereby adopted by the Court: “The evidence in the above entitled cause was taken on September 25, 1959, in the City of Chicago, Illinois. Mayron R. Crenshaw represented claimant, Emmett E. Parks, and Lester Slott, Assistant Attorney General, represented respondent, the State of Illinois. The claim is for damages arising out of an automobile accident. On June 3, 1958, at about 8:30 P.M., claimant, Emmett E. Parks, was parked on the west side of Wentworth Avenue, Chicago, Illinois. The parked vehicle belonging to claimant was a 1953 Chevrolet. It appears that Anthony Stewart, a member of the Illinois National Guard, drove a 2Y¿ ton truck from a garage on the east side of Wentworth Avenue across Went-worth Avenue, and, in attempting to make a right turn, struck the parked vehicle belonging to claimant. The total damages came to $288.50. However, when Merit Chevrolet Inc., who repaired said vehicle, found that an insurance company was paying for the claim, it allowed a discount of $46.00, so that the total damage amounted to $242.50. Claimant has a $50.00 deductible interest, and the Government Employees Insurance Company has a subrogation interest amounting to $192.50. Claimant, Emmett E. Parks, was the sole witness at the hearing, and testified to the occurrence. His testimony was substantially similar to the allegations in the complaint. The State did not introduce the testimony of any witnesses, but did introduce a Departmental Report as an exhibit. On the basis of the evidence, it appears that respondent, the State of Illinois, is guilty of negligence as a result of the acts of its agent, Anthony Stewart, a member of the Illinois National Guard. Claimant does not appear to have been guilty of contributory negligence. He was legally parked. It is, therefore, recommended by this Commissioner that the Government Employees Insurance Company be awarded the Sum of $192.50, and claimant, Emmett E. Parks, the sum of $50.00, his deductible interest.” Awards are, therefore, made to the Government Employees Insurance'. Company in the sum of $192.50, and to claimant, Emmett E-. Parks, in the sum of $50.00.